Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see p. 6-10, filed 04/07/2021, with respect to the amendments filed on 04/07/2021 have been reviewed, but are not being responded to because the amendments filed on 04/07/2021 have not been entered because they raise new issues that would require further consideration and/or search because the limitation in claims 1, 14, and 15 wherein the water-based epoxy resin comprises an epoxy resin emulsion in which an epoxy resin having a glycidyloxy group derived from bisphenol A is emulsified and dispersed in water, wherein content of the curing agent in the water-based epoxy resin composition is an amount in which the ratio of the number of active hydrogens in the curing agent to the number of epoxy groups in the water-based epoxy resin is 1/0.8 to 1/1.2 was not presented in a claim filed earlier.
Applicant's arguments filed 04/07/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that as seen in Tables 1 and 2 of the disclosure, Examples 1 and 7 exhibit unexpectedly good results with respect to water resistance than do Examples 2 and 8, that as can be seen in Table 1, Example 1 has unexpectedly better water resistance that Example 2, that Example 7 exhibits better water resistance than Example 8, and that the improved water resistance observed when the curing agent comprises at least 85% reaction composition (A) is unexpected (p. 7), the applicant’s allegations of unexpected results are not persuasive because .
In response to the applicant’s argument that Gaskamine 240 apparently has a publication date of 2020 and does not appear to be prior art with respect to the present application (p. 8), in the rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Klein (US 5,344,856, cited in IDS) in view of Jiang et al. (US 2015/0025178 A1, cited in IDS) as applied to claim 1, and further as evidenced by Mitsubishi Gas Chemical Co., Inc. (Mitsubishi Gas Chemical Co., Inc., “Gaskamine240”, 2020) that was set forth in the Final Rejection mailed on 01/14/2021, the Gaskamine 240 reference was cited as evidence to support the Office’s position that the GASKAMINE 240 commercially available from Mitsubishi Gas Chemical America, Inc., that is taught by Jiang et al. (US 2015/0025178 A1, cited in IDS) has the formula 
    PNG
    media_image1.png
    156
    454
    media_image1.png
    Greyscale
. The Gaskamine 240 reference was not cited for 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DAVID T KARST/Primary Examiner, Art Unit 1767